Citation Nr: 0737418	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-42 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than May 8, 2003, 
for the grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to February 
1955 and again from August 1955 to May 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri where the veteran was granted service 
connection for hepatitis C, effective May 8, 2003. 

The RO received additional evidence from the veteran in 
August 2007, before the file was sent to the Board.  A 
supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted was 
accompanied by a waiver of local jurisdictional review.


FINDINGS OF FACT

1. The veteran's initial claim for service connection for 
hepatitis C was received in March 1963, and denied by the RO 
in a July 1963 rating decision.

2. The veteran did not appeal the July 1963 rating decision.

3.  The veteran, throughout the years, filed many claims to 
reopen the issue of entitlement to service connection for 
hepatitis C, all of which were denied in June 1980, January 
1983, and September 1991 rating decisions.

4.  The veteran did not appeal the June 1980, January 1983 or 
September 1991 rating decisions.

5.  On May 8, 2003, an informal claim was received; 
subsequently, based on this claim, service connection for 
hepatitis C was granted, and the veteran was assigned a 10 
percent schedular rating, effective the date of claim, May 8, 
2003.

6.  Prior to receipt of the informal claim on May 8, 2003, 
there were no pending requests for service connection that 
remained unadjudicated.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than May 8, 2003, for service connection and compensation for 
hepatitis C. 38 U.S.C.A. § 5110 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, following receipt of the veteran's application 
to reopen in May 2003, the RO issued a duty to assist letter 
in June 2003, which advised the veteran of the provisions of 
the VCAA.  The letter explained VA's duty to notify the 
veteran about the evidence required to substantiate his claim 
and VA's duty to assist the veteran to obtain evidence to 
substantiate the claim.  All notification was provided prior 
to the adjudication of his claim in November 2003.  In 
November 2003, service connection for hepatitis C was 
granted, and the veteran appealed for an earlier effective 
date for the grant of benefits.

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

The extent to which notification provisions of the VCAA 
extend to a "downstream" claim, such as the claim for an 
earlier effective date following a grant of benefits, see 
McCutcheon v. Principi, 17 Vet. App. 559 (2004), is not 
clear.  To the extent that such notice may be required, the 
December 2004 SOC provided the veteran any and all notice 
required under the VCAA to include a recitation of applicable 
effective date regulations and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the claimant was aware of the evidence 
required to substantiate his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board also concludes VA's duty to assist has been 
satisfied.  He was provided a VA examination with respect to 
his hepatitis C.  Another examination is not necessary in 
connection with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability. 

VA has sufficiently satisfied its duties to inform and assist 
the claimant in the development of his claim, and he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Earlier Effective Date

In general, where a claim for service connection is filed 
more than one year after separation from active service, the 
effective date for the grant of service connection is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b).

The veteran's original claim for entitlement to service 
connection for hepatitis C was denied in a July 1963 rating 
decision. The veteran was notified of this decision in July 
1963 and did not appeal.   The veteran filed claims to reopen 
the issue many times thereafter, all of which were denied in 
June 1980, January 1983 and September 1991 rating decisions 
respectively.  Again, the veteran was properly notified of 
these decisions and did not appeal.

On May 8, 2003, an informal claim for compensation was 
received and was ultimately granted in a November 2003 rating 
decision assigning him a 10 percent disability rating for his 
hepatitis C, effective May 8, 2003, the date of his claim.  

The veteran claims that the effective date for the grant of 
service connection should date back to 1958, the year he 
separated from service.  He alleges he was diagnosed with 
hepatitis C while in the military and, therefore, the 
original denial was incorrect.  Alternatively, he argues he 
identified medical treatment in the 1990s indicative of a 
current diagnosis of hepatitis C and, therefore, his claim 
should have been granted in the September 1991 decision.  At 
the very least, he argues the effective date should date back 
to September 1991.

The past rating decisions from 1963, 1980, 1983 and 1991 were 
not appealed and, therefore, are final. 38 U.S.C.A. § 7105.  
Where there has been a prior final denial, the award of VA 
benefits may not be effective earlier than the date the VA 
received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet. App. 391 (1997). 

There are only two exceptions to the rule of finality of VA 
decisions, i.e., challenges based on clear and unmistakable 
error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 
7111), and reopened claims based on new and material evidence 
(38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002).

If the grant is based on a claim which has been finally 
denied and subsequently reopened by the submission of new and 
material evidence, as is the case here, the effective date is 
the date of receipt of the new claim, or the day entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q), (r).  The veteran's claim was received May 8, 2003, 
which is the current effective date.

The veteran does not dispute that he failed to appeal the 
past rating decisions.  Rather, he argues the previous 
adjudications improperly denied his claims.  It is 
noteworthy, that the veteran's arguments do not amount to an 
allegation of CUE.  In Fugo v. Brown, 6 Vet. App. 40 (1993), 
the Court stated that CUE is a very specific and rare kind of 
error and if the claimant-appellant wishes to reasonably 
raise CUE there must be "some degree of specificity as to 
what the alleged error is and, unless it is the kind of 
error...that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error."  Thus, as a 
threshold matter, the veteran must plead CUE with sufficient 
particularity.  Id.  The Court in Fugo, also held that 
allegations that previous adjudications had improperly 
weighed an evaluated the evidence can never rise to the 
stringent definition of CUE.  Id. at 44.

Here, it is clear the veteran never with any specificity 
alleged CUE with any past rating decision.  Rather, the 
veteran argues that he was diagnosed with hepatitis C in the 
military and, therefore, should have been service connected 
at separation.  The veteran's service medical records and 
diagnosis were considered in the 1963 denial.  Alternatively, 
the veteran argues he identified medical evidence in the 
1990s indicative of a current diagnosis of hepatitis C and 
the RO improperly disallowed the claim in a September 1991 
decision.  Again, the medical record identification was 
considered in the September 1991 decision.  VA's breach of a 
duty to assist, if any, cannot form the basis for a claim of 
CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  In sum, the veteran is not 
alleging the correct facts were not before the adjudicator or 
that some other specific "error" was made.  Rather, the 
veteran is merely disagreeing with the RO's analysis of the 
facts.  The veteran's arguments simply do not amount to 
alleging CUE as to disturb the finality of any past 
unappealed rating decision.  Regrettably, it is long past the 
time limit to initiate a proper appeal with either of those 
decisions.  

Rather, the veteran filed a claim to reopen the issue of 
entitlement to service connection for hepatitis C on May 8, 
2003.  The November 2003 grant was based on the submission of 
new and material evidence and, therefore, the effective date 
is limited to the date of receipt of the new claim, or the 
day entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).  

There simply is no legal basis to award an effective date 
prior to May 8, 2003.  The Board is constrained by the law 
and regulations made by the Congress governing the 
establishment of effective dates for the award of 
compensation. Thus, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and 
(r).


ORDER

Entitlement to an effective date earlier than May 8, 2003, 
for the grant of service connection for hepatitis C, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


